DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they fail to label the element boxes in Figures 1, 4 and 6. Without some indication as to the content of the boxes (or preferably symbols of the actual elements) it is not clear as to what the elements are and they are not explanatory to a reader as a quick method of determining the general background of the invention. See MPEP 608.02 and 37 CFR 1.84 (o) -- Legends --
Suitable descriptive legends may be used, or may be required by the Examiner, where necessary for understanding of the drawing, subject to approval by the Office. They should contain as few words as possible.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3- 4 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With respect to claims 3 and 4, the phrase “same type” is considered indefinite since one of ordinary skill in the art would not have been able to understand with applicant means by type. Does applicant mean shape, configuration or size? Is there a common function between the suppression antenna and the RF coil? For purpose of examination, the same type will be interpreted as RF shield and RF antenna as the same type or association. Clarification is required. 
With respect to claims 10-11, the phrase “a predetermined damping, phase shift, predetermined damping and phase shift from the excitation signal” renders the claim indefinite as the recitation seems incomplete and it is unclear if applicant means one of the following:
 “at least one of (i) a predetermined damping, (ii) phase shift or (iii) predetermined damping and phase shift from the excitation signal”.
“at least one of (i) a predetermined damping or phase shift from said suppression signal, or (ii) predetermined damping and phase shift from the excitation signal”
Claims 10-11 have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims; hence, it would not be proper to reject the claims on the basis of prior art.  As stated in, In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Claims 1-4, 7-9 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biber et al. (US 2020/024929 A1).
With respect to claim 1, Biber discloses a magnetic resonance tomography system comprising (see Figures 1 and 6): a transmitter operable to generate an excitation signal (see RF unit #22); a body coil operable to emit the excitation signal (see coil #14 in Figure 1); a patient tunnel (tunnel #16 having patient #100) with the body coil (coil #14)); and a first transmission interference suppression antenna that is arranged between the body coil and an opening in the patient tunnel (see Figure 1, antennas #60; see paragraphs 0062, 0165 and 0172), wherein the first transmission interference suppression antenna is configured to provide a spatial transmission characteristic that is comparable with the body coil (see paragraphs 0191-0197).  
With respect to claim 2, Biber discloses a second transmission interference suppression antenna, wherein the body coil is arranged along a longitudinal axis of the patient tunnel be- tween the first transmission interference suppression antenna and the second transmission interference suppression antenna (see Figure 6 disclosing multiple interference suppressions antennas #60 and body coil in MR apparatus #10 arranged along a longitudinal; see paragraph 0062 for different locations).  
With respect to claims 3 and 4, Biber discloses the first transmission interference suppression antenna and the body coil are of a same type (see paragraphs see paragraphs 0191-0197).  
With respect to claims 7, 8 and 9, Biber discloses the transmitter is configured to control the first transmission interference suppression antenna on a first signal supply with a first interference suppression signal as a function of the excitation signal (see paragraph 0172).   
With respect to claims 12-14, Biber discloses an interference sensor, wherein the first interference suppression antenna includes a second signal supply, and the magnetic resonance tomography system is configured to control the first transmission interference suppression antenna via the second signal supply with a second interference suppression signal, and wherein the magnetic resonance tomography system is configured to generate the second interference suppression signal as a function of a signal of the interference sensor (se paragraphs 0206-0212).
With respect to claims 15 and 16, Biber discloses the magnetic resonance tomography system is configured to control the first transmission interference suppression antenna with a second interference suppression signal, wherein the magnetic resonance tomograph system further comprises a third transmission interference suppression antenna that has a monopoly characteristic, and wherein the magnetic resonance tomography system is configured to control the third transmission interference suppression antenna with a third interference suppression signal (see Figure 6, antennas #60 to eliminate interference; see paragraph 0172, 0208-0211).  
With respect to claim 17, Biber discloses a method for operating a magnetic resonance tomography system, wherein the magnetic resonance tomography system comprises (see Figures 1 and 6) a body coil in a patient tunnel (tunnel #16 having patient #100 surrounded by body coil #14), and a first transmission interference suppression antenna, wherein the first transmission interference suppression antenna is arranged between the body coil and an opening in the patient tunnel (see Figure 1, antennas #60; see paragraphs 0062, 0165 and 0172), wherein the first transmission interference suppression antenna is configured to provide a spatial transmission characteristic that is comparable with the body coil (see paragraphs 0191-0197), the method comprising: emitting, by the magnetic resonance tomography system, via the body coil, an excitation signal; simultaneously emitting a first interference suppression signal via the first transmission interference suppression antenna (see paragraph 0172, 0208-0211).  
With respect to claim 18, Biber discloses an interference sensor, wherein the method further comprises: detecting an interference signal with the interference sensor; determining, by the magnetic resonance tomography system, a modified first interference suppression signal as a function of the detected interference signal, wherein 25 the modified first interference suppression signal is configured to reduce an energy of the interference signal; repeating the emitting of the excitation signal and the emitting of the first interference suppression signal with the modified first interference suppression signal (see paragraph 0172, 0208-0211).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Biber et al. (US 2020/024929 A1) in view of Zhai et al. (US 2010/0253333 A1).
With respect to claims 5-6, Biber discloses the claimed invention as stated above except for the first transmission interference suppression antenna and body coil have shared electrical conductors. However, Zhai discloses the first transmission interference suppression antenna and body coil have shared electrical conductors (see Figure 2, antenna #30 having traps #44 located in rungs #32 to eliminate interference hence antenna #30 share rungs #32 for interference suppression and transmitting). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have transmission interference suppression antenna and body coil have shared electrical conductors as taught by Zhai with Biber’s device for the purpose of providing a more simplified and compact structure. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses different shielding including RF shields or electromagnetic shields. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866